Title: From John Adams to George Richards Minot, 28 February 1798
From: Adams, John
To: Minot, George Richards



Sir
Philadelp. Feby 28th 1798

I have received your Kind Letter of the 9th of this Month, with its elegant Companions, the first Volume of your Continuation of the History of the Province of Massachusetts Bay from the year 1748—for this Valuable present, the printing and binding of which the rapid improvement of the Arts in this Country, I pray you to Accept my thanks—
I have read the Work with great pleasure. The Style of it, is a Model of historical eloquence, the Narration is Very perspicuous, and the matter only Such as becomes the dignity of History—
I should have been happy to have received you at Quincy last fall, and shall be very Glad to See you at any other time: But I have no hope of giving you much assistance in your literary Book researches—My Life has been that of a Bird, much too volatile to have collected much information of consequence to your purposes.
I hope you will pursue the Subject onwards, and look back to the beginning of our History—I am not Satisfied with Hutchinson, though his Work is Valuable; Annals too I should think preferable to History and even minuter details even of the Indian Wars, than have hitherto been published in print—
With Great and Sincere Esteem I / am Sir obliged and obedt servt:

John Adams